Citation Nr: 0106610	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service connected postoperative ventral 
hernia, currently rated as 40 percent disabling.

2.  Evaluation of postoperative adhesions of the peritoneum, 
currently rated as 10 percent disabling.

3.  Evaluation of onychomycosis of the toes, currently rated 
as 10 percent disabling.

4.  Evaluation of sleep apnea syndrome, currently rated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
November 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1996 and January 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Postoperative ventral hernia is manifested by a large 
hernia with weak fascia and which requires the use of an 
abdominal support.

2.  Postoperative adhesions of the peritoneum are manifested 
by pain along the incision line and constipation alternating 
with diarrhea.

3.  Onychomycosis of the toes is manifested by no more than 
itching, a moccasin distribution of white scale and thickened 
toenails.

4.  Sleep apnea syndrome is manifested by no more than a 
requirement for the use of a breathing assistance device.


CONCLUSIONS OF LAW

1.  Postoperative ventral hernia is no more than 40 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.115, Diagnostic Code 7339 (2000).

2.  Postoperative adhesions of the peritoneum are no more 
than 10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7301 
(2000).

3.  Onychomycosis of the toes is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7817-7806 (2000).

4.  Sleep apnea syndrome is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6847 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from the appellant's disagreement with the 
disability evaluations assigned for postoperative ventral 
hernia, postoperative adhesions of the peritoneum, 
onychomycosis of the toes, and sleep apnea syndrome.

This case was previously before the Board and was remanded.  
The Board determined that the examination reports had been 
inadequate and the remand was for the purpose of obtaining 
examinations that were adequate for appellate purposes.  
During the pendency of the appeal, increased evaluations were 
awarded for all issues on appeal.  

However, an RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by the 
notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed and that 
staged ratings are not appropriate in this case.  The RO has 
recognized this by assigning the ratings during the pendency 
of this appeal back to the date of claim for the initial 
rating determination.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant has demonstrated his understanding of 
the requirements for ratings by specifically directing the 
RO's attention to the medical evidence that would support the 
higher ratings that have been assigned.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder.  All identified and relevant medical treatment 
and examination records have been obtained.  A VA examination 
was conducted in September 1996 and a copy of the report 
associated with the file.  In February 1999, the Board 
reviewed the evidence and found this examination inadequate 
for rating purposes.  The appeal was remanded for additional 
examinations.  A hearing was conducted before the RO in 
January 1997 and a transcript associated with the claims 
folder.  At the time of the hearing, the evidence needed to 
support his application was reviewed.  38 C.F.R. § 3.103 
(2000).  Finally, there is no indication from the appellant 
or the representative that there is outstanding evidence 
which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Postoperative ventral hernia.

Service connection for postoperative ventral hernia was 
granted in April 1996 and assigned a noncompensable 
evaluation.  In an August 1996 rating decision, the RO 
increased the evaluation to 20 percent.  The evaluation was 
increased to 40 percent in October 1999.  The appellant 
testified that this disability warranted a 40 percent 
evaluation.  He argued that had been cut so many times that 
he and his doctors felt that he could herniate again.  His 
abdominal walls beneath the scars were very tender, and all 
of the incision line scars were very tender.  He wore an 
abdominal binder ever since he had the surgery.  Due to this, 
the only exercise he could do was walk.  He was restricted in 
the amount of weight he could lift.  The hernia started at 
his sternum and went down past his navel.

Service medical records revealed that the appellant underwent 
an appendectomy and exploratory laparotomy in 1982.  He 
developed an incisional hernia that was repaired three times 
over the next two years.  In 1986 it was repaired using mesh.  
The hernia recurred in 1989, and he underwent a repair with a 
small bowel enterotomy and wedge excision of the transverse 
colon due to erosion of the mesh into his colon.  The old 
scar was tender to palpation at the time of this repair.  At 
his retirement examination in July 1994, his abdomen was 
soft, the mesh was palpable, and the scar was well healed.

A VA examination was conducted in February 1996.  He did not 
have a hernia but had some discomfort in the upper abdomen.  
He denied shortness of breath, chest pain, palpitations and 
cough.  He denied heartburn, vomiting, regurgitation or 
dysphagia.  He had stomach discomfort related to the surgery 
and placement of mesh in the abdominal wall.  His bowel 
movements were regular and there was no bleeding.  His 
appetite was good and his weight stable.  On examination 
there was a 25-cm. scar on his abdomen that was slightly 
protruding.  The scar was well healed and there was no 
hernia.  Functionally he was normal.

In 1996, he underwent ventral hernia repair with excision of 
the mesh, small bowel resection, and closure of multiple 
enterotomies.  He was instructed to do no lifting over 5-lbs.  
In August 1996 he was constipated.  In December 1996, he 
complained of lower abdominal tearing pain where the 
subcutaneous drains had been placed.  The pain was persistent 
and exacerbated by bending.  On examination his abdomen was 
soft, nondistended and nontender.  The midline scar was well 
healed.  There was no palpable fascial defect or mass.  An 
abdominal binder was prescribed.  Ultrasound revealed a 
herniated loop of bowel in the midline that extended into and 
through the fascia beginning at the level of the mid-kidneys.  
This undoubtedly accounted for his symptoms.

In January 1997, Dr. C. wrote regarding the appellant's 
hernia.  He described the July 1996 surgery as extremely 
complicated, requiring removal of small bowel and prior mesh 
due to bowel eroding into the mesh and causing infection.  
This was a continuing problem that would most likely continue 
into the future.  The sum effect of these multiple abdominal 
wall operations was the compromise in the use of his 
abdominal muscles.  The abdominal muscles played a vital role 
in posture, sitting, lifting, changing position, coughing, 
and deep breathing.  The effect could not be underestimated.  
The effect on this appellant was serious and included an 
inability to exercise, to perform routine maneuvers, and to 
perform good pulmonary toilet.  It would most likely worsen 
with time.

A VA examination was conducted in September 1997.  The 
appellant denied heartburn and dysphagia, and he seldom 
vomited.  He reported some stomach discomfort related to his 
previous surgeries.  His appetite was good and his weight was 
up.  His bowel movements were not regular after a prolonged 
period of constipation and irregular stools.  There was no 
bleeding.  On examination there was an abdominal scar several 
times entered.  There were no masses felt.

A VA examination was conducted in March 1999.  The appellant 
described chronic, constant abdominal pain along the line of 
the laparotomy scar.  On physical evaluation he had a wide 
scar along the midline from the side down to the pubic bone, 
with part of the upper abdomen prolapsing when he sat.  The 
diastasis was about 25-cm. in the upper half of the abdomen.  
The prolapsing was about 10-15-cm. wide in the same length.  
The fascia was weak and the muscles were otherwise pretty 
strong.  

When a postoperative ventral hernia is manifested by massive, 
persistent, severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of the muscular 
and fascial support of the abdominal wall so as to be 
inoperable, a 100 percent evaluation is warranted.  When the 
postoperative ventral hernia is large, not well supported by 
a belt under ordinary conditions, a 40 percent evaluation is 
warranted.  When the postoperative ventral hernia is small, 
and not well supported by a belt under ordinary conditions, 
or for a healed ventral hernia or post-operative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt, a 20 percent evaluation is warranted.  With 
healed postoperative wounds, no disability and a belt not 
indicated, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.114; Diagnostic Code 7339 (2000).

The preponderance of the evidence is against the higher 
evaluation.  The ventral hernia is large, but competent 
evidence that it has progressed to an inoperable state has 
not been presented.  There has not been extensive diffuse 
destruction of the muscular support of the abdominal wall, as 
the examiner in March 1999 indicated the muscles were 
otherwise strong.  The fascia was said to be weak at that 
time, but not destroyed.  Based on the evidence at this time, 
there is no indication that the condition is inoperable and 
the next higher evaluation is not warranted.

The Board has considered the appellant's statements and 
testimony.  He has contended that a 40 percent evaluation was 
warranted, and as that has been assigned.  In fact, the RO 
granted the higher evaluation effective the date of claim.  
To the extent that he argued that a higher evaluation was 
warranted, he was correct and was assigned.  However, we must 
consider whether an evaluation in excess of the 40 percent is 
warranted.  We have considered the statement submitted by Dr. 
C. in 1997.  His statement that the condition compromised the 
use of the abdominal muscles and might worsen in time does 
not support a higher evaluation.  The appellant is competent 
to state that his condition is worse.  However, the training 
and experience of the medical personnel makes their findings 
more probative as to the extent of the disability.  The most 
probative findings as supplied by the medical evaluators are 
against the higher evaluation.  Therefore, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Postoperative adhesions of the peritoneum.

Service connection for postoperative adhesions of the 
peritoneum was granted in April 1996 and assigned a 
noncompensable evaluation.  The evaluation was increased to 
10 percent in February 1997.  In a VA Form-9 submitted in 
1996, the appellant contended that this disability warranted 
a rating as for severe adhesions since he still had an 
obstruction.  He stated that he had severe nausea and 
vomiting and constant pain.  The appellant testified in 1997 
that he felt his intestines stuck to the walls of his 
abdomen.  It caused him to have constipation, and diarrhea on 
and off.  The constipation followed the diarrhea, and after 3 
days he had to take a laxative.  He has contended that his 
disability warranted a 30 percent evaluation.

A VA examination was conducted in February 1996.  The 
appellant denied heartburn, vomiting, regurgitation or 
dysphagia.  His bowel movements were regular and he denied 
bleeding.  On examination the digestive system was normal.

In June 1996 he underwent an exploratory laparotomy with 
excision of mesh, ventral hernia repair and small bowel 
resection.  Dense adhesions were encountered upon surgical 
entry into his abdomen.

In August 1996 he was constipated.  In December 1996, he 
complained of lower abdominal tearing pain where the 
subcutaneous drains had been placed in July.  The pain was 
persistent and exacerbated by bending.  He denied nausea, 
vomiting, fever or chills.  On examination his abdomen was 
soft, nondistended and nontender.

On VA examination was conducted in September 1997, the 
appellant denied heartburn and dysphagia, and he seldom 
vomited.  He reported some stomach discomfort related to his 
previous surgeries.  His appetite was good and his weight was 
up.  His bowel movements were not regular after a prolonged 
period of constipation and irregular stools.

A VA examination was conducted in March 1999.  The appellant 
denied heartburn and vomiting.  He had occasional dysphagia 
since his uvulectomy.  He described chronic, constant 
abdominal pain along the line of the laparotomy scar.  His 
bowel movements were regular, but occasionally he had blood 
in his stool.  This was evaluated by colonoscopy with 
negative reports.  

Resection of the large intestine with severe symptoms, 
objectively supported by examination findings is assigned a 
40 percent evaluation.  Resection of the large intestine with 
moderate symptoms is assigned a 20 percent evaluation, and 
with slight symptoms, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.114; Diagnostic Code 7329.  Where residual 
adhesions constitute the predominant disability, it is to be 
rated under Diagnostic Code 7301.

Adhesions of the peritoneum that are severe, with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer or operation with drainage, a 50 percent 
evaluation will be assigned.  Peritoneal adhesions that are 
moderately severe, with partial obstruction manifested by 
delayed motility of a barium meal and less frequent and less 
prolonged episodes of pain, a 30 percent evaluation is 
assigned.  When moderate, with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention, a 10 
percent evaluation is assigned.  Adhesions of the peritoneum 
that are mild are assigned a noncompensable rating.  
38 C.F.R. § 4.114; Diagnostic Code 7301 (2000).

The Board has considered whether a higher evaluation is 
warranted under either diagnostic code.  Ratings under 
Diagnostic Codes 7301 to 7329 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114 (2000).  The Board finds that 
the residual adhesions constitute the predominant disability, 
therefore rating under Diagnostic Code 7301 is appropriate.

The preponderance of the evidence is against a higher 
evaluation.  The bowel obstructions caused by the mesh were 
repaired.  Barium testing was not indicated.  

The appellant submitted one statement indicating that he had 
severe nausea, vomiting and constant pain.  Lay testimony is 
competent only when it regards the observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Accordingly, the appellant as a lay 
person is competent to report pain, feelings of nausea, or 
episodes of vomiting.  However, in this instance we accord 
his statement less probative value in light of the multiple 
statements made to examiners denying vomiting or dysphagia.  
At the time he testified, he described symptomatology of 
constipation and diarrhea, rather than nausea or vomiting.  
We accord more probative value to the repeated statements 
made to examiners and his sworn testimony, rather than his 
arguments made to the Board.  The result is that the most 
probative lay evidence describes a moderate impairment, and 
therefore a higher evaluation is not warranted.  He has 
described constant pain, but along the incision line with the 
feeling that his intestines are attached to his abdominal 
wall.  This is more closely descriptive of a pulling pain 
rather than colic, and merits the evaluation currently 
assigned.  Furthermore, the appellant's complaints of 
constipation alternating with diarrhea is commensurate with a 
10 percent evaluation.  Accordingly, the preponderance of the 
evidence is against the claim and there is not doubt to be 
resolved.


Onychomycosis of the toes.

Service connection for onychomycosis of the toes was granted 
in April 1996 and assigned a noncompensable evaluation.  The 
evaluation was increased to 10 percent in October 1999.  The 
appellant testified in 1997 that his toenails were raised up 
and decayed underneath.  It was very itchy in the area of the 
skin around the big toenails.  The other nails were not 
serious and were just dark looking.  The main symptom was the 
itching.

Onychomycosis was identified in all 10 toenails at his 
retirement examination in July 1994.  A VA examination was 
conducted in February 1996 and fungus on his toes was 
identified.  Fungal infection of the toes was identified on 
VA examination in September 1997.

A VA examination was conducted in March 1999.  The appellant 
reported that the dystrophy of his toenails had progressed to 
fully involve the skin of the inner region of his feet.  He 
was using cream to keep it under control but in had never 
cleared.  The course was one of waxing and waning.  He 
reported pruritus on a daily basis with occasional discomfort 
with pressure on his toenails.  On physical examination there 
was dystrophy, greenish-yellowish discoloration, thickening, 
and increased subunguial debris of the great toenails and the 
fifth toenails bilaterally.  There was a moccasin 
distribution of white scale with mild dysformation, 
particularly over the insteps of the feet.  There was a 
laceration between the third and fourth, and fourth and fifth 
toes bilaterally.  Tinea pedis with onychomycosis was 
diagnosed.

Onychomycosis of the toes has been rated by analogy to 
dermatitis exfoliativa.  38 C.F.R. § 4.118; Diagnostic Code 
7817 (2000).  When an unlisted condition is encountered, it 
is rated by analogy to the closest related disease or injury 
which addresses not only the functions affected but the 
anatomical location and symptomatology involved.  38 C.F.R. 
§ 4.20 (2000).  The schedule for rating disabilities of the 
skin directs rating this condition as for eczema.  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when exceptionally 
repugnant, is assigned a 50 percent evaluation.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area, a 10 percent evaluation is 
warranted.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2000).

The preponderance of the evidence is against the higher 
evaluation.  The appellant is competent to report itching, 
and the Board accepts his testimony.  However, the competent 
medical examiner reported that the onychomycosis and tinea 
pedis covered only toes and a moccasin distribution over the 
foot.  This is not competent evidence of extensive lesions.  
Exudation was not found on objective examination.  No 
competent examiner has described the condition as marked 
disfigurement.  The Board affords the objective medical 
examination a high degree of probative value in its 
consideration.  Therefore, although there is competent 
evidence of itching as provided by the appellant, he has not 
reported that the itching is constant.  Consequently, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Sleep apnea syndrome.

Service connection for sleep apnea syndrome was granted in 
January 1998 and assigned a 30 percent evaluation.  The 
evaluation was increased to 50 percent in June 1998.  The 
appellant has contended that a 50 percent evaluation was 
warranted.  He was using the continuous positive airway 
pressure machine prior to his surgery and still needed it 
afterwards.  Without continuous positive airway pressure he 
continued to have multiple sleep disturbances every hour.

The appellant was being evaluated at the time of his 
retirement examination in July 1994 for sleep apnea syndrome.  
At the conclusion of sleep studies in July 1997 at Huntsville 
Hospital, he was diagnosed with sleep apnea syndrome.  It was 
of severe intensity without continuous positive airway 
pressure, but improved with its use.

The appellant underwent a uvulopalatopharygoplasty with 
reduction of the right and left inferior turbinates in 
October 1997 for sleep apnea syndrome.  He was advised prior 
to surgery that there was additional obstruction at the 
tongue base level that should be improved by weight loss.  If 
it was not, then additional surgery to advance the base of 
the tongue would be necessary, even to the point of a 
permanent tracheotomy.

In March 1998 the appellant underwent a postoperative 
polysomnogram.  The appellant complained of continued 
difficulty with intense sleepiness.  The study revealed sever 
sleep apnea syndrome with results that were similar to the 
original study of July 1997.

A VA examination was conducted in April 1999.  The appellant 
denied episodes of daytime sleepiness, cataplexis, hypnogogic 
hallucinations or sleep paralysis.  Following his surgery, he 
had a good response to continuous positive airway pressure 
and he reported he was much improved.  He denied seizure, 
headache, dizziness or paralysis.  Neurological evaluation 
did not reveal evidence of focal neurological abnormality or 
any neurologic complaints.  He did not appear to have 
symptoms or complaints consistent with narcolepsy.

Sleep apnea syndrome (obstructive, central or mixed), with 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or; requiring a tracheostomy, is assigned a 
100 percent evaluation.  When sleep apnea requires the use of 
a breathing device such as a continuous positive airway 
pressure machine, a 50 percent evaluation is warranted.  With 
persistent daytime hypersomnolence, a 30 percent evaluation 
is warranted.  When asymptomatic but with documented sleep 
disorder breathing, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.97; Diagnostic Code 6847 (2000).

The preponderance of the evidence is against the higher 
evaluation.  Competent evidence of chronic respiratory 
failure, carbon dioxide retention or cor pulmonale, or 
tracheostomy has not been presented.  

The Board has considered the appellant's testimony that he 
required the use of continuous positive airway pressure and 
that his disability warranted a 50 percent evaluation.  This 
testimony supports the current evaluation, but not a higher 
evaluation.  The Board has also considered the statement in 
the October 1997 surgical records that a tracheotomy might be 
required in the future, however this statement is afforded 
little probative value and does not support a higher rating 
as this procedure has not been performed.  The preponderance 
of the evidence is against a higher evaluation and there is 
no doubt to be resolved.


Comment

It is important to note that the Board has entered a decision 
as an appellate body.  Although higher evaluations are not 
entered at this time, the record reflects that as a direct 
result of the appeal, the combined evaluation for the 
veteran's disabilities increased from 10 percent to 90 
percent.  The veteran was also awarded a brief periods of 
special monthly compensation.  Obviously, the veteran's 
appeal had merit and that merit was eventually recognized by 
VA.


ORDER

An increased rating for postoperative ventral hernia is 
denied.  An increased rating for postoperative adhesions of 
the peritoneum is denied.  An increased rating for 
onychomycosis of the toes is denied.  An increased rating for 
sleep apnea syndrome is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



